Title: From George Washington to Colonel David Forman, 24 July 1780
From: Washington, George
To: Forman, David


					
						Dear Sir
						Head Quarters Bergen County 24th July 1780
					
					Having occasion for the services of Major Lees Corps in another quarter I have ordered them from Monmouth, but I have directed the

Major previous to his removal to drive off the Horses and Cattle from the places which you mentioned to me as being within the enemy’s reach and perhaps intended for their use. He will apply to you for advice, which you can give him privately—as I imagine it would not be prudent for you, in your present situation, to appear in the matter.
					You will oblige me by keeping a look out as before upon the Coast and giving me information of any material movements towards or from New York—I thank you for your past accuracy of observation and am Dear Sir Yr most obt Servt.
				